Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 15, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151439(62)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 151439
  v                                                                COA: 318680
                                                                   Wayne CC: 13-005130-FC
  PHILLIP JOSEPH SWIFT, a/k/a PHILLIP
  JOSEPH SWIFT, JR.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to extend the due
  date for filing its answer, as directed by this Court in its April 6, 2016, order, is
  GRANTED. The answer will be accepted as timely filed if submitted on or before June
  29, 2016.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 15, 2016
                                                                              Clerk